Dear Mayor Blackstock:
You have requested an opinion of this office regarding the payment of expense allowances to the members of Haughton's Board of Aldermen. According to your letter, and our recent conversation, the Aldermen have traditionally received the sum of $50.00 per month as an expense allowance. That amount was recently increased to $75.00 per month, to include what was considered to be the approximate cost of telephone service. According to your letter, the Aldermen are each required to have a telephone.
Your request presents two issues for our consideration:
     1.  Must the members of the Board of Aldermen provide receipts in order to obtain reimbursement of their public service related expenses?
     2.  Can the Board of Aldermen increase the amount of its member's expense allowances, said increase to be effective during their term of office?
Please be advised that similar issues were addressed in Opinion No. 92-857, recently released by this office, copy enclosed.
According to Opinion 92-857, Parish Council members (and, by extension, all public employees) should submit receipts, or at a minimum, an adequately documented itemization of expenses actually incurred in the performance of their public duties in order to be reimbursed therefor. Otherwise, the expense allowance should be treated as additional compensation, and taxes must be withheld therefrom.  If expense reimbursements are not adequately documented, and are not treated as additional compensation by withholding taxes, the allowances may be in violation of La. Const. (1974) Art. VII, Sec. 14.
Based on the foregoing, it is the opinion of this office that the members of the Board of Aldermen should provide receipts and proper documentation of expenses incurred in the performance of their duties in order to be reimbursed for those expenses.
The answer to your second question depends upon whether the travel allowance is considered and treated as additional compensation or reimbursement of expenses.
If the expense allowance is treated as additional compensation, then, according to R.S. 33:405(G):
     ". . . any increase [in the compensation of Aldermen] shall not become effective during the term of office in which the increase is approved, and no increase in the compensation made within the last six months of the term of office for aldermen shall be effective for the next succeeding term."
If the travel allowance is treated as reimbursement, and receipts and proper documentation of expenses actually incurred are submitted, then we see no reason why the Town could not reimburse the Aldermen for all necessary expenses properly incurred by them in the performance of their public duties.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/250n
Enclosure